Matter of Awan v Adams (2014 NY Slip Op 06309)
Matter of Awan v Adams
2014 NY Slip Op 06309
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentLEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2014-06374	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Abdul Q. Awan, petitioner, 
vRachel Adams, et al., respondents.
Abdul Q. Awan, Brooklyn, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Charles F. Sanders and Susan Anspach of counsel), respondent pro se, and for respondents Rachel Adams and Michelle R. Lambert.
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Rachel Adams, a Justice of the Supreme Court, Kings County, from presiding over the petitioner's matrimonial action entitled Awan v Kazoleas-Awan, pending in the Supreme Court, Kings County, under Index No. 51662/10.
Motion by the petitioner to hold the respondents in contempt of court, and application by Attorney General Eric T. Schneiderman to preclude the petitioner from commencing any further actions or proceedings or making any further motions in the matrimonial action without leave of court.
Upon the papers filed in support of the motion and the application, and the papers filed in opposition thereto, it is
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements; and it is further,
ORDERED that the motion is denied; and it is further,
ORDERED that the application by Attorney General Eric T. Schneiderman to preclude the petitioner from commencing any further actions or proceedings or making any further motions in the matrimonial action without leave of court is denied without prejudice to seeking that relief in the Supreme Court, Kings County.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). 
The petitioner has failed to demonstrate a clear legal right to the relief sought.
AUSTIN, J.P., ROMAN, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court